Exhibit 10.1




SONUS NETWORKS, INC.
AMENDED AND RESTATED
STOCK INCENTIVE PLAN
 
1.  Purpose.
 
The purpose of this Amended and Restated Stock Incentive Plan (as amended from
time to time, the “Plan”) of Sonus Networks, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company’s stockholders by
enhancing the Company’s ability to attract, retain and motivate persons who are
expected to make important contributions to the Company and by providing such
persons with equity ownership opportunities and performance-based incentives
that are intended to align their interests with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the “Code”) and
any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”). The Plan is
amended and restated effective as of and conditioned upon the approval of the
Company’s stockholders at its 2016 annual meeting of stockholders (with the
effective date of the Plan as amended being the “2016 Effective Date”).
 
2.  Eligibility.
 
All of the Company’s employees, officers, and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”)), or any successor form) are eligible to receive
options, stock appreciation rights (“SARs”), restricted stock, restricted stock
units and other stock unit awards (each, an “Award”) under the Plan. Each person
who receives an Award under the Plan is deemed a “Participant”.
 
3.  Administration and Delegation.
 
(a)  Administration by Board of Directors.  The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
 
(b)  Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
 
(c)  Delegation to Officers.  Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
employees or officers of the Company or any of its present or future subsidiary
corporations and to exercise such other powers under the Plan as the Board may
determine, provided that the Board shall fix the terms of the Awards to be
granted by such officers, the maximum number of shares subject to Awards that
the officers may grant, and the time period in which the Awards may be granted;
and provided further, that no officer shall be authorized to grant Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as


1



--------------------------------------------------------------------------------




amended (the “Exchange Act”)) or to any “officer” of the Company (as defined by
Rule 16a-1(f) under the Exchange Act).
 
4.  Stock Available for Awards.
 
(a)  Number of Shares.  Subject to adjustment under Section 9, the aggregate
number of shares of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) reserved for Awards under the Plan is equal to 16,476,713,
which amount includes the 1,096,173 shares of Common Stock (i) previously
reserved for issuance under the Company’s 2008 Stock Incentive Plan and the
Company’s 2012 Amended Performance Technologies, Incorporated Omnibus Incentive
Plan (the “Acquired Plans”) that remained available for grant under the Acquired
Plans as of December 2, 2014 and (ii) subject to awards granted under the
Acquired Plans, which awards expire, terminate or are otherwise surrendered,
cancelled, forfeited or repurchased by the Company at their original issuance
price pursuant to a contractual repurchase right (subject, however, in the case
of Incentive Stock Options (as hereinafter defined) to any limitations of the
Code). No more than 16,476,713 shares of Common Stock may be issued as Incentive
Stock Options under the Plan. Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.
 
(b)  Share Count.  Shares issued pursuant to Awards of Restricted Stock or
Restricted Stock Units or Other Stock Unit Awards (each as hereinafter defined)
will count against the shares of Common Stock available for issuance under the
Plan as 1.50 shares for every one (1) share issued in connection with the Award.
Shares issued pursuant to the exercise of Options (as hereinafter defined) will
count against the shares available for issuance under the Plan as one (1) share
for every one (1) share to which such exercise relates. The total number of
shares subject to SARs that are settled in shares shall be counted in full
against the number of shares available for issuance under the Plan, regardless
of the number of shares actually issued upon settlement of the SARs. If Awards
are settled in cash, the shares that would have been delivered had there been no
cash settlement shall not be counted against the shares available for issuance
under the Plan. Shares of Common Stock repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of shares available for the future grant of Awards. If any Award expires
or is terminated, surrendered or canceled without having been fully exercised,
is forfeited in whole or in part (including as the result of shares of Common
Stock subject to such Award being repurchased by the Company at the original
issuance price pursuant to a contractual repurchase right), then the shares of
Common Stock covered by such Award shall again become available for the grant of
Awards under the Plan; provided that any one (1) share issued as Restricted
Stock or subject to a Restricted Stock Unit Award or Other Stock Unit Award that
is forfeited or terminated shall be credited as 1.50 shares when determining the
number of shares that shall again become available for Awards under the Plan.
Shares that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Award under the Plan, as well as any
shares exchanged by a Participant or withheld by the Company to satisfy the tax
withholding obligations related to any Award, shall not be available for
subsequent Awards under the Plan. In the case of Incentive Stock Options, the
foregoing provisions shall be subject to any limitations under the Code.


(c)  Sub-limits.  Subject to adjustment under Section 9, the following
sub-limits on the number of shares subject to Awards shall apply:
 
(1)  Section 162(m) Per-Participant Limit.  The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 1,000,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with a SAR shall be
treated as a single Award. The per Participant limit described in this
Section 4(c)(1) shall be construed and applied consistently with Section 162(m)
of the Code or any successor provision thereto, and the regulations thereunder
(“Section 162(m)”). The fungible share counting rules in Section 4(b) shall not
apply for purposes of this Section 4(c)(1) and instead, each share subject to
any type of Award shall be counted as one share for purposes of this Section
4(c)(1).
 
(2)  Limit on Awards to Directors.  The maximum number of shares with respect to
which Awards may be granted to any director who is not an employee of the
Company at the time of grant shall be 100,000 per calendar year. The fungible
share counting rules in Section 4(b) shall not apply for purposes of


2



--------------------------------------------------------------------------------




this Section 4(c)(2) and instead, each share subject to any type of Award shall
be counted as one share for purposes of this Section 4(c)(2).
 
(d)  Substitute Awards.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a) or any sub-limits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.
 
5.  Stock Options.
 
(a)  General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not an Incentive Stock Option shall be
designated a “Nonstatutory Stock Option.”


(b)  Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Sonus Networks, Inc., any
of Sonus Networks, Inc.’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.
 
(c)  Exercise Price.  The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement. The
exercise price shall be not less than 100% of the fair market value (as defined
below) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the fair market value on such
future date.
 
(d)  Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted with a term
in excess of 10 years.
 
(e)  Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.
 
(f)  Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
 
(1) in cash or by check, payable to the order of the Company;
 
(2) except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Comp


3



--------------------------------------------------------------------------------




any cash or a check sufficient to pay the exercise price and any required tax
withholding;
 
(3) to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued in the
manner determined by (or in a manner approved by) the Board, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
sole discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
 
(4) to the extent permitted by applicable law and provided for in the applicable
option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or
 
(5) by any combination of the above permitted forms of payment.
 
(g)  Fair Market Value.  Fair market value of a share of Common Stock for
purposes of establishing the exercise price of each Option under Section 5(c)
and the exercise price of each SAR under Section 6(c) will be determined as
follows:
 
(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or
 
(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices for the date of grant as reported by the principal
market on which the Common Stock is then traded; or
 
(3) if there are no such closing bid and asked prices, the average of the bid
and asked prices as reported by any other commercial service for the date of
grant.
 
For any date that is not a trading day, the fair market value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
following trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.
 
(h)  Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9), (2) the Board may not cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefore new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option, and (3) no outstanding Option granted under
the Plan may be purchased by the Company for cash.


(i) No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with the exercise of the original Option.


(j) No Dividend Equivalents. No Option shall provide for the payment or accrual
of dividend equivalents.
 
6.  Stock Appreciation Rights.
 


4



--------------------------------------------------------------------------------




(a)  General.  The Board may grant Awards consisting of a SAR entitling the
holder, upon exercise, to receive an amount in Common Stock or cash or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock over the exercise price
established pursuant to Section 6(c). The date as of which such appreciation or
other measure is determined shall be the exercise date.
 
(b)  Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.
 
(1)  Tandem Awards.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event (as hereinafter defined)) and
will be exercisable in accordance with the procedure required for exercise of
the related Option; (ii) the SAR will terminate and no longer be exercisable
upon the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event and except
that a SAR granted with respect to less than the full number of shares covered
by an Option will not be reduced until the number of shares as to which the
related Option has been exercised or has terminated exceeds the number of shares
not covered by the SAR; (iii) the Option will terminate and no longer be
exercisable upon the exercise of the related SAR; and (iv) the SAR will be
transferable only with the related Option.
 
(2)  Independent SARs.  A SAR not expressly granted in tandem with an Option
will become exercisable at such time or times, and on such conditions, as the
Board may specify in the SAR Award.
 
(c)  Exercise Price.  The Board shall establish the exercise price of each SAR
and specify it in the applicable SAR agreement. The exercise price shall not be
less than 100% of the fair market value on the date the SAR is granted; provided
that if the Board approves the grant of a SAR with an exercise price to be
determined on a future date, the exercise price shall be not less than 100% of
the fair market value on such future date.
 
(d)  Term.  The term of a SAR shall not be more than 10 years from the date of
grant.
 
(e)  Exercise.  SARs may be exercised by delivery to the Company of a written
notice of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Company, together with any other
documents required by the Board.
 
(f)  Limitation of Repricing.  Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9), (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled SAR, and (3) no outstanding SAR granted under the
Plan may be purchased by the Company for cash.


(g) No Reload Rights. No SAR granted under the Plan shall contain any provision
entitling the grantee to the automatic grant of additional SARs in connection
with the exercise of the original SAR.


(h) No Dividend Equivalents. No SAR shall provide for the payment or accrual of
dividend equivalents.
 
7.  Restricted Stock; Restricted Stock Units.
 
(a)  General.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to


5



--------------------------------------------------------------------------------




be delivered at the time such Award vests (“Restricted Stock Units”) (Restricted
Stock and Restricted Stock Units are each referred to herein as a “Restricted
Stock Award”).
 
(b)  Terms and Conditions for all Restricted Stock Awards.  The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.
 
(c)  Additional Provisions Relating to Restricted Stock.
 
(1)  Dividends.  Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board; provided, however, that dividends on Restricted
Stock will either be accumulated or reinvested and paid upon vesting of the
underlying Restricted Stock. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to stockholders of that class of
stock.
 
(2)  Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.
 
(d)  Additional Provisions Relating to Restricted Stock Units.
 
(1)  Settlement.  Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company such number of shares of Common
Stock or an amount of cash equal to the value determined by (or in a manner
approved by) the Board of such number of shares of Common Stock, as provided in
the applicable Award agreement. The Board may, in its sole discretion, provide
that settlement of Restricted Stock Units shall be deferred, on a mandatory
basis or at the election of the Participant.
 
(2)  Voting Rights.  A Participant shall have no voting rights with respect to
any Restricted Stock Units.
 
(3)  Dividend Equivalents.  To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”); provided, however, that Dividend Equivalents on
Restricted Stock Units will either we accumulated or reinvested and paid upon
vesting of the underlying Restricted Stock Unit. Dividend Equivalents may be
settled in cash and/or shares of Common Stock and will be subject to the same
restrictions on transfer and forfeitability as the Restricted Stock Units with
respect to which paid, as determined by the Board in its sole discretion,
subject in each case to such terms and conditions as the Board shall establish,
in each case to be set forth in the applicable Award agreement.


8.  Other Stock Unit Awards.
 


6



--------------------------------------------------------------------------------




Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock Unit Award, including any purchase price applicable thereto.
Any dividend equivalents granted with respect to an Other Stock Unit Award shall
be subject to the same vesting and forfeiture provisions as the underlying
Award.
 
9.  Adjustments for Changes in Common Stock and Certain Other Events.
 
(a)  Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the sub-limits set forth in Section 4(c), (iii) the number and class of
securities and exercise price per share of each outstanding Option, (iv) the
share- and per-share provisions and the exercise price of each SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock Unit
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
 
(b)  Reorganization Events.
 
(1)  Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.
 
(2)  Consequences of a Reorganization Event on Awards Other than Restricted
Stock Awards.  In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock Awards on such terms as the Board
determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the


7



--------------------------------------------------------------------------------




Company, Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof and any applicable tax
withholdings) and (vi) any combination of the foregoing. In taking any of the
actions permitted under this Section 9(b), the Board shall not be obligated by
the Plan to treat all Awards, all Awards held by a Participant, or all Awards of
the same type, identically.


For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.
 
(3)  Consequences of a Reorganization Event on Restricted Stock Awards.  Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding shall
automatically be deemed terminated or satisfied.
 
(c)  Acquisition.  An “Acquisition” shall mean any (i) merger or consolidation
in which the Company is a constituent party or a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation, which results in the voting securities of the
Company outstanding immediately prior thereto representing immediately
thereafter (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity (the “Acquiror”)) less than a
majority of the combined voting power of the voting securities of the Company or
the Acquiror outstanding immediately after such merger or consolidation or
(ii) sale, transfer or other disposition of all or substantially all of the
assets of the Company. The effect of an Acquisition on any Award granted under
the Plan shall be specified in the agreement evidencing such Award.
 
10.  General Provisions Applicable to Awards.
 
(a)  Transferability of Awards.  Awards (other than vested Restricted Stock
Awards) shall not be sold, assigned, transferred, pledged or otherwise
encumbered by the person to whom they are granted, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that the Board may
permit or provide in an Award for the gratuitous transfer of the Award by the
Participant to or for the benefit of any immediate family member, family trust
or other entity established for the benefit of the Participant and/or an
immediate family member thereof if, with respect to such proposed transferee,
the Company would be eligible to use a Form S-8 for the registration of the sale
of the Common Stock subject to such Award under the Securities Act; provided,
further, that the Company shall not be required to recognize any such transfer
until such time as the Participant and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the


8



--------------------------------------------------------------------------------




Company confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees. For the
avoidance of doubt, nothing contained in this Section 10(a) shall be deemed to
restrict a transfer to the Company.
 
(b)  Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
 
(c)  Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.


 (d)  Termination of Status.  The Board shall determine the effect on an Award
of the disability, death, termination of employment, authorized leave of absence
or other change in the employment or other status of a Participant and the
extent to which, and the period during which, the Participant, or the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award.


(e)  Withholding.  The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued in the manner determined by (or in
a manner approved by) the Board; provided, however, except as otherwise provided
by the Board, that the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income), except that to the extent that the Company is
able to retain shares of Common Stock having a value that exceeds the statutory
minimum applicable withholding tax without attracting financial accounting
charges or the Company is withholding in a jurisdiction that does not have a
statutory minimum withholding tax, the Company may retain such number of shares
of Common Stock (up to the number of shares having a value equal to the highest
marginal applicable rate of tax) as the Company shall determine in its sole
discretion to satisfy the tax liability associated with any Award. Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.
 
(f)  Amendment of Award.  Subject to Sections 5(h), 6(f) and 10(h), the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option, provided either (i) that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant or (ii) that the change is
permitted under Section 9 hereof.
 
(g)  Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
 


9



--------------------------------------------------------------------------------




(h)  Acceleration.  The Board may, at any time, provide that any Award shall
become immediately exercisable in full or in part, free from some or all of the
restrictions or conditions applicable to such Award or otherwise realizable in
full or in part, as the case may be, including, without limitation, (A) upon the
death or disability of the Participant or (B) in connection with an Acquisition.


(i)  Performance Awards.
 
(1)  Grants.  Restricted Stock Awards and Other Stock Unit Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 10(i) (“Performance Awards”), subject to the limit in Section 4(c)(1) on
shares covered by such grants.
 
(2)  Committee.  Grants of Performance Awards to any Covered Employee (as
hereinafter defined) intended to qualify as “performance-based compensation”
under Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be deemed to be references to such Committee or subcommittee. “Covered
Employee” shall mean any person who is a “covered employee” under
Section 162(m)(3) of the Code.
 
(3)  Performance Measures.  For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (a) net income, (b) earnings before or after
discontinued operations, interest, taxes, depreciation and/or amortization,
(c) operating profit before or after discontinued operations and/or taxes, (d)
sales, (e) sales growth, (f) earnings growth, (g) cash flow or cash position,
(h) gross margins, (i) stock price, (j) market share, (k) return on sales,
assets, equity or investment, (l) improvement of financial ratings,
(m) achievement of balance sheet or income statement objectives or (n) total
stockholder return, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated. The
Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) extraordinary, nonrecurring or unusual items,
(ii) gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, and (v) charges for restructuring and rationalization programs. Such
performance measures: (i) may vary by Participant and may be different for
different Awards; (ii) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and
(iii) shall be set by the Committee within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m). Awards that are
not intended to qualify as Performance-Based Compensation may be based on these
or such other performance measures as the Board may determine.
 
(4)  Adjustments.  Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
 
(5)  Other.  The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.




10



--------------------------------------------------------------------------------




(j) Limitations on Vesting. Subject to Section 10(h) and notwithstanding
anything to the contrary in the Plan, no Award shall vest earlier than the first
anniversary of its date of grant. The foregoing sentence shall not apply to an
aggregate of up to 5% of the maximum number of authorized shares set forth in
Section 4(a).
 
11.  Miscellaneous.
 
(a)  No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award by virtue of adoption or amendment of the Plan, and
the grant of an Award shall not be construed as giving a Participant the right
to continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.
 
(b)  No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
 
(c)  Effective Date and Term of Plan.  The Plan as amended shall become
effective on the 2016 Effective Date. No Awards shall be granted under the Plan
after completion of 10 years from the 2016 Effective Date, but Awards previously
granted may extend beyond that date.
 
(d)  Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (ii) no
amendment that would require stockholder approval under the rules of The NASDAQ
Stock Market (“NASDAQ”) may be made effective unless and until such amendment
shall have been approved by the Company’s stockholders; and (iii) if the NASDAQ
amends its corporate governance rules so that such rules no longer require
stockholder approval of “material amendments” to equity compensation plans,
then, from and after the effective date of such amendment to the NASDAQ rules,
no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Section 9), (B) expanding the
types of Awards that may be granted under the Plan, or (C) materially expanding
the class of participants eligible to participate in the Plan shall be effective
unless stockholder approval is obtained. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 11(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment does not materially and adversely affect the rights of
Participants under the Plan. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.
 
(e)  Provisions for Foreign Participants.  The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
 
(f)  Compliance With Code Section 409A.  Except as provided in individual Award
agreements initially or by amendment, if and to the extent (i) any portion of
any payment, compensation or other benefit provided to a Participant pursuant to
the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and (ii)
the Participant is a specified employee as defined in Section 409A(a)(2)(B)(i)
of the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A) (the “New Payment Date”),


11



--------------------------------------------------------------------------------




except as Section 409A may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.
 (g)  Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.




12

